Title: To James Madison from Jacob Wagner, 28 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Dep. State 28 Septr. 1805
          
          Mr. Erving has acknowledged the receipt of your letter respecting the colony-trade as involved in the case of the Aurora. Your private letter to Mr. Monroe has been copied and partly transmitted with the enclosures from the Gazettes, to which I have added Mr. King’s letter in which they were received, whence it will appear that Lord Hawkesbury knew of Mr. King’s intention to procure their publication, as a guide to the public, before they were drawn up. This circumstance seems to me to strengthen the complaint of the doctrine being departed from suddenly, in such manner as to entrap those who had regulated themselves by it.
          We have nothing new, but the death of Mr. Wayman. Affectionly. Your obed. servt.
          
            Jacob Wagner
          
        